DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed November 11, 2020, has been received and entered.
Claims 1-26 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 recite a limitation of observing the surface at room temperature for any color reaction within a certain period of time of applying the composition (within 120 seconds; within 30 seconds), which is not fully supported by the specification as filed.  The specification 
In the response filed May 7, 2020, Applicant asserts that the examples in the specification, in particular Examples 1 and 4, support that the color reaction is observed at room temperature.  Likewise, in the response filed November 11, 2020, Applicant also cites Examples 1 and 4 for expressing support for the color development over 120 seconds.  Example 1 tested soy protein soiling a plastic cutting board (page 17, last paragraph), observing that the color reaction started about 10 seconds after spraying, or about 3 seconds after spraying (page 18, lines 5-7).  Applicant asserts in the response filed May 7, 2020, that it is inherent and implied that the cutting board was not heated in the 3 or 10 seconds between when the solution was sprayed and when the color change was observed.  The Examiner agrees.  Though Example 1 provides support for observing the surface at room temperature for any color reaction at 3 seconds at 10 seconds of applying the composition, it does not provide support for the full scope of ‘within 120 at room temperature.  There is no support in Example 3 for observing the color reaction over 10 seconds (e.g. 15 seconds) or below 3 seconds (e.g. 2 seconds) which are encompassed by the ranges of ‘within 120 seconds’ and ‘within 30 seconds,’ at room temperature.
Additionally, Example 4 tests various surfaces of a milk shake machine after the machine was cleaned (page 20, first paragraph).  The color change of the test composition was visible after about 3 seconds both on the swab and on the pad used to apply the test composition (page 20, lines 16-17; page 20, second paragraph explaining the use of the swab with the test composition).  Applicant asserts in the response filed May 7, 2020, that it is inherent and implied that Example 4 was tested at room temperature because of the size of the substrate (milk shake machine) and the time from application to observe the color change (3 seconds).  The Examiner agrees.  Therefore, Example 4 provides support for observing the surface at room temperature for any color reaction at about 3 seconds of applying the composition.  However, Example 4 does not provide support for the full scope of ‘within 120 seconds’ of claim 1 or ‘within 30 seconds’ of claim 20, at room temperature.  There is no support in Example 4 for observing the color reaction over 3 seconds (e.g. 15 seconds) or below 3 seconds (e.g. 2 seconds) which are encompassed by the ranges of ‘within 120 seconds’ and ‘within 30 seconds,’ at room temperature.
Additionally, in the response filed November 11, 2020, Applicant also cites paragraphs [0014], [0043], and [0047] of the published application for expressing support for the color development over 120 seconds.  However, these paragraphs do not state the temperature at which the color development is performed.  Applicant also refers to paragraph [0039] of the published application for disclosing exemplary surfaces for spraying in order to determine the presence or 
Since claims 1 and 20 comprise new matter, then their corresponding dependent claims comprise new matter.
While Applicant was in possession of a portion of the claimed invention, the full scope of the claimed invention, specifically all time periods as encompassed by ‘within 120 seconds’ for observing any color reaction at room temperature, is not fully described in the instant specification.  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.  Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton (Field Confirmation Testing for Suspicious Substances. 2009. Taylor & Francis Group, LLC. Previously cited) in view of Zhang (Analytical Biochemistry. 1990. 188: 9-10. Previously cited) and Cumberland (US 2008/0003144. Previously cited), and in light of Smith (Analytical Chemistry. 1985. 150: 76-85. Listed on IDS filed 6/19/17).
Houghton provides fields tests which can immediately generate valuable information in the field, which in turn can be used to provide life safety, property conservation, and environmental protection as well as to support law enforcement activities (page xxi, last paragraph).  These tests include chemical confirmation tests suitable for various uses in field 
For the BCA protein test, Houghton cites Smith as a reference for all pertinent information used to formulate the test which can be consulted directly if more detailed information is necessary for a particular use (page 161, first table; see page 75, last table for an explanation of the “References” section).  In the test, copper sulfate is mixed with BCA solution to produce a clear apple green solution.  See page 161, first table.  Protein reduces copper (II) and the resulting copper (I) ion complexes with a pair of BCA molecules to form an intense purple color.  Furthermore, “The color change from green to purple is easily discernable without the use of a reader with protein concentration as low as 1%.”  Then Houghton states, “This solution is the simplest of the general protein tests to use, is stable and may be sprayed directly on a suspected protein or applied to a white absorbent test bed of paper, cotton, or polypropylene.”
The embodiment of Houghton of spraying the solution (copper sulfate mixed with BCA solution) directly on a suspected protein is comparable to the claimed invention.  Houghton indicates that the “Test Phase” can be a solid (page 161, first table).  Moreover, Houghton is drawn to field testing (page xxi, page 75; see discussion above regarding these pages).  Therefore, it is obvious that the solution is sprayed directly on a suspected protein that is on a surface (a surface is a solid that would be tested in the field).  As such, Houghton is comparable to the claimed invention since Houghton teaches a method for detecting the presence of protein on a surface, the method comprising:
applying a composition (the clear apple green solution) to the surface, wherein the composition comprises:
a first part comprising copper sulfate; and
a second part (BCA solution) comprising a reagent (bicinchoninic acid) capable of reacting with Cu1+ ions to produce a visible color reaction when reacted with protein if present on the surface; and
 observing the surface for any color reaction (purple color), wherein the color reaction indicates the presence of protein on the surface and the absence of a color reaction (absence of purple color) indicates the absence of protein on the surface.

Houghton differs from the claimed invention in that Houghton does not expressly disclose that: 
(a)  the solution (clear apple green solution comprising copper sulfate mixed with BCA solution) has a pH below 10.8; and
(b)  observing the surface (surface on which the suspected protein is present) at room temperature for any color reaction within 120 seconds of applying the composition (copper sulfate mixed with BCA solution), wherein the color reaction (purple color) indicates the presence of protein on the surface and the absence of a color reaction (absence of purple color) indicates the absence of protein on the surface.

Regarding difference (a) (Houghton does not expressly disclose that the clear apple green solution has a pH below 10.8):
                        
                            
                                
                                    
                                        
                                            H
                                            C
                                            O
                                        
                                        
                                            3
                                        
                                        
                                            -
                                        
                                    
                                     
                                    /
                                    C
                                    O
                                
                                
                                    3
                                
                                
                                    2
                                    -
                                
                            
                        
                     is an even weaker buffer than might be thought at the originally recommended pH of 11.25 (page 10, right column, first paragraph).  This pH of 11.25 is disclosed in Smith on page 81, paragraph bridging left and right column.
From their investigation, Zhang suggested the use of a pH lower than that recommended previously whenever samples with significant effective acidity or alkalinity are expected, especially if the micro method is used, where the sample makes up half of the total assay mixture (page 10, second-to-last paragraph).  It is stated, “Although the reduction in pH will reduce the assay sensitivity somewhat, this will be compensated by a much reduced interference from sample alkalinity or acidity” (page 10, second-to-last paragraph).  As such, Zhang recommends a                         
                            
                                
                                    C
                                    O
                                
                                
                                    3
                                
                                
                                    2
                                    -
                                
                            
                        
                    /                        
                            
                                
                                    H
                                    C
                                    O
                                
                                
                                    3
                                
                                
                                    -
                                
                            
                        
                     ratio of about 6, giving an assay pH around 10.7, as a suitable compromise (page 10, second-to-last paragraph).  Furthermore, this ratio of the buffers (as adjusted by the amounts of Na2CO3 and NaHCO3) and reduction of pH to around 10.7 offers much better buffering capacity with only a limited reduction in color development (abstract).  In the study, Zhang in particular used pH values of 10.68 and 10.83 (Table 1 on page 10).
Before the effective filing date of the claimed invention, it would have been obvious to have used a lower pH for the clear apple green solution (copper sulfate mixed with BCA 

Regarding difference (b) (Houghton does not expressly disclose observing the surface (surface on which the suspected protein is present on) at room temperature for any color reaction within 120 seconds of applying the composition (clear apple green solution comprising copper sulfate mixed with BCA solution)):
Cumberland discloses a method for the detection of an analyte of interest on an environmental surface, wherein the method uses a sampling device (abstract).  Figure 9 shows a process flow diagram for the method using a sample device 100 in the rapid calorimetric detection of proteins in mold, allergens, or other protein-containing substances (page 4, paragraph [0047]).  In one embodiment, the method utilizes the reagents disclosed by Smith (page 4, paragraph [0047]), wherein Smith is U.S. Patent No. 4,839,295, incorporated in its entirety by Cumberland, that utilizes a Bicinchoninic Acid (BCA) protein assay (page 1, paragraph [0006]).  Cumberland discloses that a user of the sampling device 100 wipes an 
Cumberland then teaches that the BCA in a first reservoir 102 of the device and the Cu++ containing solution in a second reservoir 104 of the device flow through the open-end portions 422 and 426 respectively of the device and come into fluid communication with swab holder 106 (page 4, paragraph [0052]).  Mixing chamber 114 of the device mixes the BCA and the Cu++ containing solution before they contact swab holder 106 and thus swab 312 (page 4, paragraph [0051]).  Then, the user of the sampling device 100 allows sufficient time for full development of the color on swab 106 that indicates the presence of protein containing substances (page 4, paragraph [0053]).  An intense purple color develops upon binding of BCA with Cu+ that forms from the reduction of Cu++ in contact with any protein containing substances, as indicated by the horizontal hatching on swab 312 in Figure 8A (page 4, paragraph [0053]).  
Cumberland points out that “Those of ordinary skill in the art will understand that the sensitivity of the sampling device 100 and the duration required to full development of swab positive result 836 may be controlled by the strength and nature of the reagents used with sampling device 100.  After sufficient time has passed for full development of the indicator color, operation 918 transfers to determine indicator color 920” (page 5, paragraph [0053]).
Before the effective filing date of the claimed invention, it would have been a matter of routine experimentation to adjust the duration required for initial observation of a purple color, including to durations falling in the range of within 120 seconds of applying the clear apple green solution to the surface, by adjusting the concentrations of the reagents used in the method 
Therefore, Houghton in view of Zhang and Cumberland (and in light of Smith) renders obvious instant claims 1, 2 (at least ‘spraying’; spraying reads on ‘misting’ and ‘dripping’), 6, 8 (Smith, relied on by Houghton, teaches the creation of two reagents, Reagent A and B, which are thereafter mixed; see the paragraph bridging the left and right columns on page 77 of Smith), 9 (the clear apple green solution reads on a ‘one-part use-solution’), 13 (in view of Cumberland, routine experimentation would have resulted in different durations of the development of a positive result; i.e. purple color, including durations falling in the range of ‘within about 10 seconds’), and 14 (in view of Cumberland, routine experimentation would have resulted in different durations of the development of a positive result; i.e. purple color, including durations falling in the range of ‘within about 5 seconds’).  Specifically, Houghton in view of Zhang and Cumberland (and in light of Smith) renders obvious the embodiment of the claimed invention of “A method for detecting the presence of protein” on a surface.

	Regarding instant claim 3, it would have been obvious to cover the entire surface being tested (i.e. 100%) in order to ensure that any protein that is present on an object is detected.  Therefore, instant claim 3 is rendered obvious.
Regarding instant claim 5, Smith is cited by Houghton for specifics regarding the BCA assay (page 161, first table).  Smith discloses that Reagent A (i.e. the BCA solution) consists of 2 (page 77, left column, last paragraph).  Reagent A reads on the ‘second part’ of the ‘composition’ comprising 1% bicinchoninic acid, which falls in the range of instant claim 5.  Therefore, instant claim 5 is rendered obvious.
	A holding of obviousness is clearly required.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Cumberland, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14 above, and further in view of Lu (CN 101975775. Listed on IDS filed 5/24/17. Derwent English abstract cited below. Machine Translation also cited below. Previously cited). 
As discussed above, Houghton in view of Zhang and Cumberland, and in light of Smith (cited as evidence) renders obvious claims 1-3, 5, 6, 8, 9, 13, and 14 – specifically rendering obvious the claimed embodiment of “A method for detecting the presence of protein” on a surface.  Smith is cited by Houghton for specifics regarding the BCA assay (page 161, first table).  Smith discloses that Reagent B consists of 4% CuSO4 · 5H2O in deionized water, i.e. hydrated copper (II) sulfate (page 77, right column, first paragraph).
Houghton in view of Zhang and Cumberland, and in light of Smith differs from claim 4 in that Houghton does not expressly that the Reagent B (hydrated copper (II) sulfate (CuSO4 ∙5 H2O) in deionized water, as taught in Smith), reading on ‘first part’ of the ‘composition,’ comprises about 0.01 to about 0.5 wt-% hydrated copper (II) sulfate.  
Lu teaches a detecting reagent for detecting cleanliness of tableware (‘Novelty’ section and title of Derwent abstract).  Additionally, Lu teaches that the invention is also for detecting the cleanliness of a food processor appliance (Machine Translation, first page, first paragraph).  A food processor appliance reads on at least ‘equipment’ of instant claim 23, and reads on at 
The detecting reagent is composed of a wetting agent and a developing agent, wherein the wetting agent is composed of 0.5-5% copper ions and the developing agent is composed of 0.1-5% bicinchoninic acid or its sodium salt (‘Novelty’ section of Derwent abstract).  Lu recognizes that protein reflects the health status of tableware or food processing equipment (Machine Translation, first page, third paragraph under ‘Background technique’).  Furthermore, Lu recognizes the use of bicinchoninic acid for measuring protein content (Machine Translation, first page, third paragraph under ‘Background technique’).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have modified the concentration of the hydrated copper (II) sulfate in Reagent B used for forming the clear apple green solution of the method of Houghton in view of Zhang and Cumberland (and in light of Smith) to weight percentages of 0.5-5% hydrated copper (II) sulfate, which is drawn to concentrations of copper ions (0.5-5%) taught in Lu, for the predictable result of detecting protein.  One of ordinary skill in the art would have substituted the concentration of the hydrated copper (II) sulfate with that taught in Lu since Lu indicates that this copper ion concentration, in combination with concentrations of bicinchoninic acid including the concentration of bicinchoninic acid taught for the method of Houghton (Houghton relies on Smith, which teaches 1% BCA-Na2 in Reagent A), is suitable for an assay in which protein is being measured (see Machine Translation, first page, third paragraph 
A holding of obviousness is clearly required.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Cumberland, Smith, and Lu as applied to claim 4 above, and further in view of Luotola (US 2010/0317123. Previously cited).
As discussed above, Houghton in view of Zhang and Cumberland (and in light of Smith, cited as evidence) renders obvious claims 1-3, 5, 6, 8, 9, 13, and 14.  Additionally, Houghton, Zhang, Cumberland, Smith in further view of Lu renders obvious claim 4.  
Regarding instant claim 20, Houghton, Zhang, Cumberland, Smith, and Lu render obvious the weight percentages recited in step (a) of instant claim 20.  That is, as set forth above with respect to the rejection of claim 4, Reagent A comprises 1% bicinchoninic acid which reads on a ‘reagent capable of reacting with Cu1+ ions to produce a visible color reaction when contacted with protein…if present on the surface,’ and in particular falls in the range of ‘about 0.2 to about 3.0 wt-%’ as recited in part (a)(ii) of instant claim 20.  As discussed above regarding the rejection of instant claim 4, the references render obvious using 0.5-5% hydrated copper (II) 
The references differ from claim 20 in that they do not expressly disclose that the hydrated copper (II) sulfate and the BCA (reading on ‘the reagent’) are applied at a ratio from 5:1 to 1:15.  Instead, Smith is cited by Houghton for specifics regarding the BCA assay (page 161, first table of Houghton).  Smith teaches that 100 vol of Reagent A (BCA solution; reading on ‘second part’) is mixed with 2 vol of Reagent B (comprising CuSO4∙5 H2O; reading on ‘first part’) (page 77, right column, first paragraph).  This means that the first part and the second part are applied in a volume ratio of 2:100, i.e. 1:50.  
Luotola relates to a method, device, and kit for analyzing a sample for determining the presence or amount of an analyte, particularly carbohydrate, more particularly sugar, in the sample using a fabric (abstract).  The sample is typically introduced to the fabric by wiping the fabric over a surface to be tested (page 2, paragraph [0040]).  
Luotola teaches that when the analyte is a carbohydrate, the detection is preferably carried out using a BCA (bicinchoninic acid) assay in which Cu2+ oxidizes sugar under alkaline boiling, tartratic acid is used as a complexer for Cu2+, and the Cu2+ is reduced to Cu+ which reacts with bicinchoninic acid and forms a coloured complex which formation is attributed to the existence of sugar (page 3, paragraph [0056]).  The reagents used may be brought to solidify into stable compounds on the fabric (page 3, paragraph [0057]).  This is taught in Example 1 of Luotola, in which the chemicals used in the BCA method were transferred onto plain and different buffer washed fabrics (page 5, paragraph [0095]).  Waffenschmidt or Smith protocols were used during experiments in Example 1 for determination of sugars, wherein the Smith reference is cited in Houghton (page 4, paragraph [0071] of Luotola).  The Waffenschmidt 4 x 5 H2O (page 4, paragraphs [0072]-[0082]; Table 3.5 on page 6 provides clarification that the copper compound is CuSO4 x 5 H2O).  For that protocol, the two solutions were mixed 1:1 daily (page 4, paragraph [0083]).
Additionally, in Example 3, Luotola teaches that in order to enhance the sensitivity of the test, the ratio of BCA reagents on the fabric was further optimized (page 8, paragraph [0137]).  In test tube methods, solutions A and B were mixed together in the proportion of 50:1 (page 8, paragraph [0137]).  Significantly higher ratios of 1:1 (A+B) and 2:1 (A+1/2B) were used when printing the reagents on the fabric (page 8, paragraph [0137]).
Before the effective filing date of the claimed invention, it would have been obvious it would have been obvious to have included Reagent A (comprising BCA; reading on ‘second part’) and Reagent B (comprising CuSO4 ∙ 5 H2O; reading on ‘first part’) in a volume ratio of 1:1 when performing the method render obvious by Houghton, Zhang, Cumberland, Smith, and Lu, since Luotola teaches this ratio as suitable for reagents comprising BCA and CuSO4 ∙ 5 H2O, respectively, in a BCA assay.  Furthermore, it would have been obvious to modify to this ratio of the two reagents through routine optimization since Luotola teaches that the sensitivity of a BCA assay can be enhanced by optimizing the ratio of the BCA reagents for an experiment, wherein the ratio of 1:1 was tested.
In using the ratio of 1:1 of Reagents A and B in which Reagent A comprises 1% bicinchoninic acid (1% ‘the reagent’) and Reagent B comprises 0.5-5% hydrated copper (II) sulfate (as rendered obvious in the rejection of claim 4), then the hydrated copper (II) sulfate and the BCA (‘the reagent’) are applied at a ratio from 0.5:1 (i.e. 1:2) to 5:1; that is, 5:1 to 1:2 [Calculation: One part Reagent A to one part Reagent B means that there is a lower limit of 0.5% 
Since Cumberland points out that the duration of the positive result can be controlled by the strength and nature of the reagents (page 5, paragraph [0053]), then it is obvious that using the concentrations of the hydrate copper (II) sulfate and BCA (‘the reagent’) as rendered obvious by the references to render obvious the limitations of instant claim 20 (as set forth in part (a) of instant claim 20) would have adjusted the duration required to observe a positive result, thereby rendering obvious a duration falling within 30 seconds from applying the apple green solution at room temperature (inherent condition for field testing) when performing the method rendered obvious by Houghton, Zhang, Cumberland, Smith, Lu, and Luotola.  The duration is an effect of using the concentrations and ratio claimed of the reagents.  Therefore, instant claims 20, 21 (at least ‘spraying’; spraying reads on ‘misting’ and ‘dripping’), and 22 are rendered obvious, specifically for the embodiment of ‘A method for detecting presence of protein…on a surface.’
A holding of obviousness is clearly required.

Claims 1-9, 11, 13-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Cumberland, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14; Houghton, Zhang, Cumberland, Smith, and Lu as applied to claim 4; and Houghton, Zhang, Cumberland, Smith, Lu, and Luotola as applied to claims 20-22, and further in view of Kratz (Phys. Status Solidi A. 2013. 210(5): 964-967. Previously cited), Schmidlin (J. Appl. Oral Sci. 2013. 21(1): 48-55. Previously cited), and Flemming (Nature Reviews: Microbiology. September 2010. 8: 623-633. Previously cited).
This rejection is for the embodiment of the claimed invention of “A method for detecting presence of…biofilm” on a surface, in addition to the embodiment of the claimed invention of “A method for detecting presence of protein” on a surface.
As discussed above, Houghton in view of Zhang and Cumberland, and in light of Smith renders obvious claims 1-3, 5, 6, 8, 9, 13, and 14; Houghton, Zhang, Cumberland, Smith, and Lu render obvious claim 4; and Houghton, Zhang, Cumberland, Smith, Lu, and Luotola render obvious claims 20-22.  Independent claims 1 and 20 recite “A method for detecting [the] presence of protein or biofilm on a surface.”  As indicated in the rejection above, Houghton in view of Zhang and Cumberland, and in light of Smith renders obvious the claimed embodiment of instant independent claim 1 of “A method for detecting the presence of protein” on a surface.  As indicated in the rejection under 35 U.S.C. 103, Houghton, Zhang, Cumberland, Smith, Lu, and Luotola render obvious the claimed embodiment of instant independent claim 20 of “A method for detecting presence of protein” on a surface.
Though Houghton in view of Zhang and Cumberland, and in light of Smith renders obvious a method for detecting presence of protein on a surface as recited in independent claim 1 and Houghton, Zhang, Cumberland, Smith, Lu, and Luotola render obvious a method for detecting presence of protein on a surface as recited in independent claim 20, Houghton does not expressly disclose the embodiment of the claims of detecting presence of biofilm on a surface, wherein the bicinchoninic acid making up the clear apple green solution (reading on ‘the reagent’) produces a visible color reaction when contacted with biofilm if present on the surface.  Instead, Houghton speaks of detecting protein, amino acids, and peptides (page 160, last table).  

Schmidlin discusses dental implants, pointing to biofilm formation on implant surfaces (paragraph bridging pages 48 and 49).  Schmidlin performed an in vitro study to assess the extent of early biofilm colonization on titanium surfaces with different surface roughness and wetting characteristics (page 49, second full paragraph).  In the study, Schmidlin used round test specimens of titanium of 5 mm diameter and 1 mm thickness (page 49, paragraph bridging left and right columns).  It is noted that these are the same dimensions as the titanium samples used in Kratz (see page 965, left column, second full paragraph of Kratz). 
Flemming discloses that the microorganism in biofilms live in a self-produced matrix of hydrated extracellular polymeric substances (EPS) that form their immediate environment (abstract).  The EPS are mainly polysaccharides, proteins, nucleic acids, and lipids (abstract).  Moreover, the biofilm matrix “…can contain considerable amounts of proteins that, together, can far exceed the polysaccharide content, on a mass basis” (page 627, right column, last full paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have detected biofilm on dental titanium by the BCA assay rendered obvious by Houghton, Zhang, Cumberland, Smith; Houghton, Zhang, Cumberland, and Lu; or Houghton, Zhang, Cumberland, Lu, and Luotola, wherein the skilled artisan would have recognized that the protein detected by the BCA assay is indicative of the biofilm present on dental titanium.  One of ordinary skill in the art would have been motivated to have detected biofilm on dental titanium with the BCA assay rendered obvious by the references biofilm on a surface of the instant claims is rendered obvious by Houghton, Zhang, Cumberland, Smith; Houghton, Zhang, Cumberland, and Lu; or Houghton, Zhang, Cumberland, Lu, and Luotola in further view of Schmidlin and Flemming, as well as rendering the limitation of instant claim 11 of the surface being a metal surface (dental titanium reads on a metal surface).

Regarding instant claim 7, the references differ from instant claim 7 in that Houghton does not expressly disclose that the copper sulfate (as provided in Reagent B in Smith, cited as a reference in Houghton) and the BCA solution (Reagent A in Smith, cited as a reference in Houghton) are mixed together at the time of application on the solid (reading on surface) suspected of having protein thereon.  Nevertheless, there would have been a reasonable expectation of success in detecting the protein or biofilm on the surface as long as the two reagents (Reagents A and B) are mixed together up to the point of contact with the protein/biofilm when practicing the method rendered obvious by Houghton, Zhang, Cumberland, Smith, Lu, and Luotola in further view of Schmidlin and Flemming, including the two reagents being mixed together at the time of application of the clear apple green solution to the surface suspected of having a protein or biofilm thereon.  It would have been prima facie obvious to vary the order of performing the process steps in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)).  Therefore, instant claim 7 is rendered obvious.

	 A holding of obviousness is clearly required.

Claims 10, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Cumberland, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14 above, and further in view of Uettwiller (BioProcess International. June 2006. Supplement. 4(6): 22-26. Previously cited).
As discussed above, Houghton in view of Zhang and Cumberland (in light of Smith, cited as evidence) renders obvious claims 1-3, 5, 6, 8, 9, 13, and 14, specifically rendering obvious the claimed embodiment of “A method for detecting presence of protein” on a surface.  The references differ from the invention of claim 10 in that Houghton does not expressly disclose that the surface tested is a plastic surface.  
Additionally, Houghton in view of Zhang and Cumberland and in light of Smith differs from claim 23 in that they do not expressly disclose that the surface (on which the presence of protein is detected) is any of the surfaces recited in claim 23.  The references differ from claim 25 in that they do not expressly disclose that the surface (on which the presence of protein is detected) is located on or in any of the locations recited in claim 25.

The container of Uettwiller reads on a surface that is selected from ‘containers’ of instant 23, as well as reading on a surface that is located on or in a hospital, healthcare setting, patient room, patient preparation room, and operating room of instant claim 25.  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the method rendered obvious by Houghton, Zhang, Cumberland, and Smith to a plastic surface, for the predictable result of detecting and determining the amount of protein absorbed on the plastic surface.  One of ordinary skill in the art would have been motivated to do this in order to characterize interactions between a plastic container and a pharmaceutical solution containing a protein, which Uettwiller indicates is important.  Also, it would have been a matter of simple substitution of the solid surface with another solid surface (in this case, a plastic surface) for the predicable result of determining the amount of protein adsorbed on a plastic surface.  There would have been a reasonable expectation of success in determining the amount of protein on a plastic surface with the method of Houghton in view of Zhang and Cumberland (and in light of Smith) since protein such as 
Additionally, it would have been obvious to the person of ordinary skill in the art to have practiced the method rendered obvious by Houghton, Zhang, Cumberland, and Smith on single-use flexible containers for packaging and administration of medications derived from protein engineering.  One of ordinary skill in the art would have been motivated to do in order to determine the adsorption of protein onto the container surface, which Uettwiller indicates characterizes interactions between containers and pharmaceutical solutions which is important as the physicochemical properties of container materials contribute toward maintaining the integrity and stability of drug substances (page 22, left column, last paragraph).  There would have been a reasonable expectation of success in determining the adsorption of protein onto a container surface with the method rendered obvious by Houghton, Zhang, Cumberland, and Smith since the method rendered obvious by Houghton, Zhang, Cumberland, and Smith detects proteins on solids (speaking to ‘surfaces’).  In practicing the method of Houghton, Zhang, Cumberland, and Smith on such containers, instant claims 23 and 25 are rendered obvious.
A holding of obviousness is clearly required.  

Claims 12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Cumberland, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14 above, and further in view of Nakanishi (Journal of Bioscience and Bioengineering. 2001. 91(3): 233-244. Previously cited).
protein” on a surface.  The references differ from the invention of claim 12 in that Houghton does not expressly disclose that the surface tested is a food preparation surface.  
Additionally, Houghton in view of Zhang and Cumberland (and in light of Smith) differs from claim 23 in that they do not expressly disclose that the surface (on which the presence of protein is detected) is any of the surfaces recited in claim 23.  The references differ from claim 24 in that they do not expressly disclose that the surfaces is selected from any of the surfaces recited in claim 24.  The references differ from claim 25 in that they do not expressly disclose that the surface (on which the presence of protein is detected) is located on or in any of the locations recited in claim 25.  
	Nakanishi discloses that adsorption of proteins on solid surfaces and their interactions are major concerns in a number of fields, including food processing (abstract; page 233, left column, second paragraph).  For instance, in food manufacturing processes, proteinaceous soils adhere to the wall surface of the equipment or pipes (page 233, right column, last full paragraph).  Additionally, in the food manufacturing process, liquid foods such as milk cause severe fouling on the wall surface of equipment when thermal treatment is carried out, wherein the main component of the deposit is protein (page 239, left column, second full paragraph).  
	The food manufacturing equipment of Nakanishi reads on a surface that is ‘equipment’ of instant claim 23, as well as reading on at least a surface that is located on or in food preparation surface and food plant of instant claim 25.  Additionally, the walls of the food manufacturing 
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the method of Houghton in view of Zhang and Cumberland (and in light of Smith) to a food processing surface (reading on a ‘food preparation surface’) or food manufacturing equipment (including its walls), for the predictable result of detecting and determining the amount of protein adsorbed on the food processing surface or food manufacturing equipment.  One of ordinary skill in the art would have been motivated to do this since protein adsorption on solid surfaces is a major concern in food processing, for instance causing severe fouling (e.g. milk results in a deposit containing protein).  There would have been a reasonable expectation of success in performing the method of Houghton in view of Zhang and Cumberland (and in light of Smith) on determining protein adsorption on a food processing surface since Houghton is drawn to detecting protein in general in the technology of field confirmation testing, which speaks to testing conducted on surfaces at a wide range of sites and on a wide range of materials.  Therefore, instant claims 12 and 23-25 are rendered obvious.
	A holding of obviousness is clearly required.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Cumberland, Smith, and Nakanishi as applied to claims 12 and 23-25 above, and further in view of Stier (Food Safety Magazine. April/May 2012. [online]. [Accessed on 10-6-2018]. Retrieved from the Internet: <URL: https://www.foodsafetymagazine.com/magazine-archive1/april-may-2012/preventive-maintenance-an-essential-prerequisite-for-food-safety/>. Previously cited).
As discussed above, Houghton, Zhang, Cumberland, Smith, and Nakanishi render obvious claims 12 and 23-25, specifically rendering obvious the claimed embodiment of “A method for detecting presence of protein” on a surface.  In particular, the references render obvious detecting the presence of protein on a food processing surface.  The references differ from claim 16 in that they do not expressly disclose that the clear apple green solution (reading on ‘composition’) is applied as part of a training program.  Also, the references differ from claim 17 in that they do not expressly disclose that the clear apple green solution is applied as part of an evaluation program.
Stier discusses preventive maintenance in food safety, pointing out that food safety professionals expect all processors to have prerequisite program in six areas, which include preventive maintenance and education and training (first page, first two paragraphs).  Preventive maintenance protects equipment, extends said equipment’s life, and enhances operating efficiencies (first page, fifth paragraph).  Additionally, there should be a documented maintenance program which includes training procedures and audit procedures to verify that work is being done properly (second page, fourth and fifth paragraphs).  Food processors should establish a standard for drafting, reviewing, and approving procedures (second page, fourth paragraph from bottom).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used the process rendered obvious by Houghton, Zhang, Cumberland, Smith, and Nakanishi in a training program for food safety in food processing, and in an evaluation program for food safety in food processing.  One of ordinary 
A holding of obviousness is clearly required.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Cumberland, Smith, Nakanishi, and Stier as applied to claims 16 and 17 above, and further in view of Cuomo (US 2014/0255566. Previously cited).
As discussed above, Houghton, Zhang, Cumberland, Smith, Nakanishi, and Stier render obvious claim 16 and 17, rendering obvious using a method for detecting protein on a surface for use in a training program for food safety in food processing, and in an evaluation program for food safety in food processing.  The references differ from claim 18 in that they do not expressly disclose entering a result of the color reaction into a mobile application or software program.  The references further differ from claim 19 in that they do not expressly disclose that the mobile application or software program includes data fields for date, time, location, site, color result, corrective action, or a combination thereof.
Cuomo discloses a method and a device for the programmable controlling, analyzing, and managing of the processes of conservation and/or processing of food in a mobile or fixed closed space, such as tanks, tank trucks, warehouses, refrigerated cabinets, etc. where through the 
Before the effective filing date of the claimed invention, it would have been obvious to have entered the results of the BCA assay into a software program when performing the method rendered obvious by Houghton, Zhang, Cumberland, Smith, Nakanishi, and Stier.  One of ordinary skill in the art would have been motivated to do this since data entry into a software program is recognized in the field of food safety, as demonstrated by Cuomo.  Therefore, instant claims 18 and 19 are rendered obvious.  
A holding of obviousness is clearly required.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Cumberland, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14 above, and further in view of Luotola (US 2010/0317123. Previously cited).

Regarding claim 26, Smith is cited by Houghton for specifics regarding the BCA assay (page 161, first table of Houghton).  Smith teaches that 100 vol of Reagent A (BCA solution; reading on ‘second part’) is mixed with 2 vol of Reagent B (comprising CuSO4∙5 H2O; reading on ‘first part’) (page 77, right column, first paragraph).  This means that the first part and the second part are applied in a volume ratio of 2:100, i.e. 1:50.  This falls outside the range of ‘3:1 to 1:1’ of instant claim 26.  Therefore, Houghton in view of Zhang and Cumberland (and in light of Smith, cited as evidence) do not render obvious claim 26.
Luotola relates to a method, device, and kit for analyzing a sample for determining the presence or amount of an analyte, particularly carbohydrate, more particularly sugar, in the sample using a fabric (abstract).  The sample is typically introduced to the fabric by wiping the fabric over a surface to be tested (page 2, paragraph [0040]).  
Luotola teaches that when the analyte is a carbohydrate, the detection is preferably carried out using a BCA (bicinchoninic acid) assay in which Cu2+ oxidizes sugar under alkaline boiling, tartratic acid is used as a complexer for Cu2+, and the Cu2+ is reduced to Cu+ which reacts with bicinchoninic acid and forms a coloured complex which formation is attributed to the existence of sugar (page 3, paragraph [0056]).  The reagents used may be brought to solidify into stable compounds on the fabric (page 3, paragraph [0057]).  This is taught in Example 1 of Luotola, in which the chemicals used in the BCA method were transferred onto plain and different buffer washed fabrics (page 5, paragraph [0095]).  Waffenschmidt or Smith protocols were used during experiments in Example 1 for determination of sugars, wherein the Smith reference is cited in Houghton (page 4, paragraph [0071] of Luotola).  The Waffenschmidt 4 x 5 H2O (page 4, paragraphs [0072]-[0082]; Table 3.5 on page 6 provides clarification that the copper compound is CuSO4 x 5 H2O).  For that protocol, the two solutions were mixed 1:1 daily (page 4, paragraph [0083]).
Additionally, in Example 3, Luotola teaches that in order to enhance the sensitivity of the test, the ratio of BCA reagents on the fabric was further optimized (page 8, paragraph [0137]).  In test tube methods, solutions A and B were mixed together in the proportion of 50:1 (page 8, paragraph [0137]).  Significantly higher ratios of 1:1 (A+B) and 2:1 (A+1/2B) were used when printing the reagents on the fabric (page 8, paragraph [0137]).
Before the effective filing date of the claimed invention, it would have been obvious it would have been obvious to have included Reagent A (comprising BCA; reading on ‘second part’) and Reagent B (comprising CuSO4 ∙ 5 H2O; reading on ‘first part’) in a volume ratio of 1:1 when performing the method render obvious by Houghton in view of Zhang and Cumberland (and in light of Smith, cited as evidence), since Luotola teaches that this ratio as suitable for reagents comprising BCA and CuSO4 ∙ 5 H2O, respectively, in a BCA assay.  Furthermore, it would have been obvious to modify to this ratio of the two reagents through routine optimization since Luotola teaches that the sensitivity of a BCA assay can be enhanced by optimizing the ratio of the BCA reagents for an experiment, wherein the ratio of 1:1 was tested.  The volume ratio of 1:1 falls in the range of instant claim 26.  Therefore, instant claim 26 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed November 11, 2020, have been fully considered but they are not persuasive.  With respect to the rejection under 35 U.S.C. 112(a), see the rejection above for the Examiner’s response to Applicant’s arguments.
Regarding the rejections under 35 U.S.C. 103, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, Applicant points out that each of Houghton, Zhang, Smith, and Cumberland directly reference back to the Smith reference or the corresponding patent to Smith.  Applicant states Smith teaches that a lengthy incubation period of two hours is required if the reaction proceeds at room temperature, citing page 77 of Smith.  Smith also teaches incubation periods of 30 minutes at 37°C and 30 minutes at 60°C (page 77, right column, second paragraph), and Applicant asserts that incubation period can be accelerated.  Additionally, Applicant states that Smith does not conduct a concentration study to determine if the incubation period changes as the concentration of the reagent changes, noting that Smith uses a 1% solution of BCA and a 4% solution of copper sulfate (page 77, paragraph bridging left and right columns).  Applicant further points out that the Smith patent US 4,839,295 also disclosed 1% BCA and 4% copper sulfate solutions and incubated the reaction for 30 minutes at 60°C.  Therefore, Applicant asserts that there is no teaching or suggestion in the Smith reference that the incubation period is in any way tied to the concentration of the reagents.  Though the Smith reference (and the Smith patent) do not speak of the incubation period as being tied to the concentrations of the reagents, Cumberland was relied on in the rejection for its teaching on page 
Applicant also points out that Zhang is silent on the length of the incubation period.  However, Zhang is relied on in the rejection to provide motivation for using a pH of around 10.7 when practicing the method of Houghton.  Also, Applicant notes that Houghton teaches that increasing the copper concentration of Smith from 4% to 10% and then drying it on a polypropylene surface (thus further concentrating it) provided the most effective detection and gave a color change within three minutes.  Applicant asserts that Houghton does not teach or suggest how fast a color change would be expected to occur when the reagents are sprayed directly on the protein surface but Houghton indicates that spraying is less effective (i.e. longer) than three minutes. However, Houghton does not appear to teach the time for color change, and thus Applicant’s assertion of a color change within three minutes is not supported.  Applicant has not cited any passage of Houghton in which a duration of three minutes is taught.  Moreover, the rejection of record recognizes that Houghton does not teach observing the surface at room temperature for any color reaction within 120 seconds of applying the composition.  Though Zhang and Houghton do not disclose the claimed time period for observing any color reaction at room temperature, Cumberland discloses that the duration required for full development of a positive result may be controlled by the strength and nature of the reagents ((page 5, paragraph [0053]), and thus it would have been a matter of routine experimentation to adjust the duration required for initial observation at room temperature of the color reaction (purple color) by adjusting the concentration of the reagents used in the method rendered obvious by Houghton and Zhang.

Applicant asserts that the combination of Houghton, Zhang, Smith, and Cumberland shows that the time required for color development depends on multiple factors.  Applicant asserts that Smith teaches that the color development time is highly dependent on temperature.  Applicant asserts that Zhang teaches at page 9 that “color development is known to be rather dependent on pH.”  Applicant further cites Houghton as teaching that color detection is affected by the detection method used, e.g. reagents sprayed onto the surface as compared to sample applied to a polypropylene substrate treated with dried reagent.  Therefore, Applicant asserts that it is clear that the duration of color development is not routine experimentation.  Applicant asserts that this is especially true in view that Cumberland gives no guidance in way of working examples, temperatures, concentration ranges, pH ranges, and parameters for the duration of color development.  However, since the skilled artisan would recognize the specific parameters (e.g. concentration of reagents) that would affect the time required for color development, then the skilled artisan would have recognized that these parameters can be experimented with to adjust the color development time.  Regarding Cumberland, paragraph [0053] clearly indicates that the strength and nature of the reagents affect the duration of full development of a positive 
Regarding the rejection under 35 U.S.C. 103 of claim 4, Applicant asserts that Houghton teaches that the fastest development time of within three minutes occurs when a 10% solution of copper reagent is dried on a polypropylene substrate, not when the reagents are sprayed on a surface.  Applicant asserts that Houghton expressly distinguishes the polypropylene substrate as providing the “most effective detection” as compared to spraying the reagents directly on a suspended protein.  Therefore, Applicant argues that of the references Houghton, Zhang, Cumberland, and Smith, a much higher concentration of copper is required to get the color development close to the claimed 120 seconds.  However, Houghton does not specify any duration of time.  Moreover, there is no clear teaching in Houghton that a copper concentration lower than 10% would not have been functional in testing a surface in which the reagents are sprayed directly on the suspected protein.  Houghton does not specify that a short duration for color development was used for judging “effective detection,” and thus its teaching of the use of 10% solution of copper sulfate on a polypropylene substrate would not necessarily suggest that a higher concentration of copper is required to get color developed close to the claimed 120 seconds.  Moreover, the teaching of a 10% solution of copper sulfate for the embodiment of Houghton of using a polypropylene substrate does not teach away from using a less concentrated solution of copper sulfate for the embodiment of Houghton of spraying the reagents directly on 
Regarding Lu, Applicant argues that Lu does not articulate what it considers to be “rapid” detection, nor does it teach directly applying the reagents to a surface.  Applicant asserts that while Lu does not disclose what parameters it considers to be “rapid,” it teaches that a different application, PCT/US2006/002302, corresponding to WO 2006/081185, also discloses a rapid detection protein detection.  Applicant then refers to the teachings of WO 2006/081185 to reason that Lu would have considered a time period of 10 minutes, taught in WO 2006/081185, as being “rapid.”  The Examiner notes that Lu refers to PCT/US2006/002302 in the third paragraph of the Field section on page 1 of the Machine Translation of Lu.  However, a finding that 10 minutes can be considered “rapid,” does not mean that Lu is limited to detection times of 10 minutes.  Furthermore, claim 4 is not solely rejected over Lu, and thus the argument that it cannot be assumed that Lu’s test would fall within the 120 seconds is unpersuasive.
Regarding the rejection under 35 U.S.C. 103 of claims 20-22, Applicant asserts that Houghton, Zhang, Cumberland, Smith, and Lu do not render obvious a method of detecting protein by observing a color change within 30 seconds of applying the reagents for the reasons 
As pointed out by Applicant, the Office Action relies upon Luotola to teach the ratios in claim 20, citing Example 3 of Luotola.  Applicant argues that the improved sensitivity of the test method of Luotola (fabric-based test method) of Example 3 uses a substrate that is consistent with the teachings of the polypropylene substrate in Houghton.  Applicant points out that when the reagents were tested in a test tube, the color change was not observed for 24 minutes.  Applicant appears to refer to paragraph [0117] of Luotola.  Applicant asserts that the reactivity of 
In sum, the rejections of record must be maintained.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                   
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651